Citation Nr: 0619100	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder to include dysthymia, depression, and 
post-traumatic stress disorder (PTSD). 

2. Entitlement to service connection for left hand injury. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel




INTRODUCTION

The veteran had active service from November 1974 to March 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision in 
which the RO denied service connection for a left hand 
injury, dysthymia, depression, and PTSD.  The veteran 
perfected an appeal of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2005, the RO received the veteran's request for a 
video conference hearing.  In March 2006, the RO mailed the 
veteran notification of his scheduled hearing; however, the 
notice was not mailed to the veteran's address of record.  
The veteran failed to appear for the April 2006 hearing. 

Because the RO is responsible for scheduling the veteran's 
requested video conference hearing, a remand of this matter 
to the RO is necessary. 

This case is therefore REMANDED for the following action:

The RO should take appropriate action to 
schedule the veteran for a video 
conference hearing before a Veterans Law 
Judge, in accordance with his October 2005 
request.  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures. 




The purpose of this remand is to afford due process; it is 
not the Board's intent to imply whether the benefits sought 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he has the right to submit 
additional evidence and/or argument during the appropriate 
time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


